


109 HR 6236 IH: Long-Term Care Hospital Improvement Act of

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6236
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. English of
			 Pennsylvania (for himself and Mr.
			 Pomeroy) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  and foster continued patient quality of care by establishing facility and
		  patient criteria for long-term care hospitals and related improvements under
		  the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Long-Term Care Hospital Improvement Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Long-term care
			 hospitals (in this section referred to as LTCHs) serve a
			 valuable role in the post-acute care continuum by providing care to medically
			 complex patients needing long hospital stays.
			(2)The Medicare
			 program should ensure that patients receive post-acute care in the most
			 appropriate setting. The use of additional certification criteria for LTCHs,
			 including facility and patient criteria, will promote the appropriate placement
			 of severely ill patients into LTCHs. Further, patient admission screening tools
			 and continued stay and discharge assessment tools can guide appropriate patient
			 placement.
			(3)Certain long-term
			 care diagnosis related groups (LTC–DRGs) are associated with higher severity of
			 illness levels, as measured by the APR–DRG system, and that patients grouped
			 into those LTC–DRGs are predicted to be appropriate for LTCH services.
			(4)Measuring and
			 reporting on quality of care is an important function of any Medicare provider
			 and that a national quality initiative for LTCHs should be similar to
			 short-term general acute care hospitals in the Medicare program.
			(5)To
			 conform the prospective payment system for LTCHs with certain aspects of the
			 prospective payment system for short-term general acute care hospitals and
			 promote payment stability, the Secretary of Health and Human Services (in this
			 Act referred to as the Secretary) should—
				(A)perform an annual
			 market basket update;
				(B)conduct the
			 LTC–DRG reweighting and wage level adjustments in a budget neutral manner each
			 year;
				(C)not perform a
			 proposed one-time budget neutrality adjustment, and
				(D)not extend the 25
			 percent limitation on reimbursement of co-located hospital patient admissions
			 to freestanding LTCHs.
				3.New
			 definition of a long-term care hospital with facility and patient
			 criteria
			(a)DefinitionSection 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended by adding at the end the following new
			 subsection:
				
					(ccc)Long-Term Care HospitalThe term
				long-term care hospital means an institution which—
						(1)is primarily
				engaged in providing inpatient care, by or under the supervision of a
				physician, to medically complex patients needing long hospital stays;
						(2)has an average
				inpatient length of stay (as determined by the Secretary) for Medicare
				beneficiaries of greater than 25 days, or as otherwise defined in section
				1886(d)(1)(B)(iv);
						(3)satisfies the
				requirements of paragraphs (2) through (9) of subsection (e), except the first
				sentence of paragraph (9);
						(4)meets the
				following facility criteria:
							(A)the institution has
				a patient review process, documented in the patient medical record, that
				screens patients prior to admission, validates within 48 hours of admission
				that patients meet admission criteria, regularly evaluates patients throughout
				their stay, and assesses the available discharge options when patients no
				longer meet the continued stay criteria;
							(B)the institution
				applies a standard patient assessment tool, as determined by the Secretary,
				that is a valid clinical tool appropriate for this level of care, uniformly
				used by all long-term care hospitals, to measure the severity of illness and
				intensity of service requirements for patients for the purposes of making
				admission, continuing stay and discharge medical necessity determinations
				taking into account the medical judgment of the patient’s physician, as
				provided for under sections 1814(a)(3) and 1835(a)(2)(B);
							(C)the institution has
				active physician involvement with patients during their treatment through an
				organized medical staff, on-site physician presence and physician review of
				patient progress on a daily basis, and consulting physicians on call and
				capable of being at the patient’s side within a moderate period of time, as
				determined by the Secretary;
							(D)the institution
				has interdisciplinary team treatment for patients, requiring interdisciplinary
				teams of health care professionals, including physicians, to prepare and carry
				out an individualized treatment plan for each patient; and
							(E)the institution
				maintains a minimum staffing level of licensed health care professionals, as
				determined by the Secretary, to ensure that long-term care hospitals provide an
				intensive level of care that is sufficient to meet the needs of medically
				complex patients needing long hospital stays; and
							(5)meets patient
				criteria relating to patient mix and severity appropriate to the medically
				complex cases that long-term care hospitals are uniquely designed to treat, as
				measured under section
				1886(m).
						.
			(b)New patient
			 criteria for long-term care hospital prospective paymentSection
			 1886 of such Act (42 U.S.C. 1395ww) is amended by adding at the end the
			 following new subsection:
				
					(m)Patient criteria
				for prospective payment to long-term care hospitals
						(1)In
				generalTo be eligible for prospective payment as a long-term
				care hospital, a long-term care hospital must discharge the percentage
				established in paragraph (4) of each hospital’s total patients who are entitled
				to benefits under part A and who were admitted with one or more of the medical
				conditions specified in paragraph (2).
						(2)Selection of
				ltc-drgsThe Secretary shall
				determine the long-term care diagnosis related groups (LTC–DRGs) under section
				307(b) of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection
				Act of 2000, that are associated with a high severity of illness for the
				following specified medical conditions:
							(A)Circulatory
				conditions.
							(B)Digestive,
				endocrine, and metabolic conditions.
							(C)Infectious
				disease.
							(D)Neurological
				conditions.
							(E)Renal
				conditions.
							(F)Respiratory
				conditions.
							(G)Skin
				conditions.
							(H)Other medically
				complex conditions as defined by the Secretary.
							(3)Change to
				different patient classification systemIf the Secretary changes
				the patient classification system for the long-term care hospital prospective
				payment system (LTCH PPS) to a classification system other than the long-term
				care diagnosis related group (LTC–DRG) system, the Secretary shall determine
				the new patient classification categories that are associated with a high
				severity of illness for the medical conditions specified in paragraph (2) in a
				manner that maintains the same proportion of Medicare discharges as the
				long-term care diagnosis related groups (LTC–DRGs) in effect at the
				time.
						(4)Percentage of
				medicare patient discharges
							(A)In
				generalSubject to subparagraph (B), for each long-term care
				hospital, the proportion of discharges from the long-term care diagnosis
				related groups (LTC–DRGs) determined under paragraph (2), or other patient
				classification categories designated pursuant to paragraph (3) if applicable,
				in a cost reporting year must be a percentage, as determined by the Secretary,
				that is not less than 50 percent and not greater than 75 percent.
							(B)Transition
				periodThe Secretary shall provide for a three-year transition
				period beginning on October 1, 2007, for hospitals that were certified as
				long-term care hospitals before such date. The applicable proportion of cases
				in the first year of the transition period shall be not less than 50
				percent.
							(5)NoncomplianceIf
				a long-term care hospital in a cost reporting year does not discharge more than
				the applicable proportion of cases specified in paragraph (4), then the
				hospital must demonstrate in a period of five out of six consecutive months at
				the end of the hospital’s next cost reporting year that it meets the applicable
				proportion of cases in paragraph (4). If the hospital cannot make such a
				demonstration, then the hospital shall be paid for all cases after the
				hospital’s next cost reporting year as a subsection (d) hospital under
				subsection
				(d).
						.
			(c)Negotiated
			 rulemaking to develop LTCH facility and patient criteriaThe
			 Secretary shall promulgate regulations to carry out the amendments made by this
			 section on an expedited basis and using a negotiated rulemaking process under
			 subchapter III of chapter 5 of title 5, United States Code.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 discharges occurring on or after October 1, 2007.
			4.LTCH quality
			 improvement initiative
			(a)Study to
			 establish quality measuresThe Secretary shall conduct a study (in
			 this section referred to as the study) to determine appropriate
			 quality measures for Medicare patients receiving care in LTCHs.
			(b)ReportThe
			 Secretary shall report to Congress by October 1, 2007, on the results of the
			 study.
			(c)Selection of
			 quality measuresSubject to subsection (e), the Secretary shall
			 choose 3 quality measures from the study to be reported by LTCHs.
			(d)Requirement for
			 submission of data
				(1)In
			 generalLTCHs must collect data on the three quality measures
			 chosen under subsection (c) and submit all required quality data to the
			 Secretary.
				(2)Failure to
			 submit dataAny LTCH which does not submit the required quality
			 data to the Medicare program in any fiscal year shall have the applicable LTCH
			 market basket under section 1886 reduced by not more than 0.4 percent.
				(e)Expansion of
			 quality measuresThe Secretary may expand the number of quality
			 indicators required to be reported by LTCHs under the study. If the Secretary
			 adds other measures, the measures shall reflect consensus among the affected
			 parties. The Secretary may replace any measures in appropriate cases, such as
			 where all hospitals are effectively in compliance or where measures have been
			 shown not to represent the best clinical practice.
			(f)Availability of
			 data to publicThe Secretary shall establish procedures for
			 making the quality data submitted under this section available to the
			 public.
			5.Conforming LTCH
			 PPS updates to the Inpatient PPS
			(a)Requiring annual
			 updates of base rates and wage indices and annual updates and reweighting of
			 LTC–DRGsThe second sentence of section 307(b) of the Medicare,
			 Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000 is amended
			 by inserting before the period at the end the following: , and shall
			 provide (consistent with updating and reweighting provided for subsection (d)
			 hospitals under paragraphs (2)(B)(ii), (3)(D)(iii), and (3)(E) of section 1886
			 of the Social Security Act) for an annual update under such system in payment
			 rates, in the wage indices (in a budget neutral manner), in the classification
			 and reweighting (in a budget neutral manner) of the diagnosis-related groups
			 applied under such system. Pursuant to the amendment made by paragraph
			 (1), the Secretary shall provide annual updates to the LTCH base rate, as is
			 specified for the IPPS at section 1886(d)(2)(B)(ii) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(2)(B)(ii)). The Secretary shall annually update and
			 reweight the LTC–DRGs under section 307(b) of the Medicare, Medicaid, and SCHIP
			 Benefits Improvement and Protection Act of 2000 or an alternative patient
			 classification system in a budget neutral manner, consistent with such updating
			 and reweighting applied under section 1886(d)(3)(D)(iii) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(3)(D)(iii)). The Secretary shall annually update wage
			 levels for LTCHs in a budget neutral manner, consistent with such annual
			 updating applied under section 1886(d)(3)(E) of the Social Security Act (42
			 U.S.C. 1395ww(d)(3)(E)).
			(b)Elimination of
			 one-time budget neutrality adjustmentThe Secretary shall not
			 make a one-time prospective adjustment to the LTCH PPS rates under section
			 412.523(d)(3) of title 42, Code of Federal Regulations, or otherwise conduct
			 any budget neutrality adjustment to address such rates during the transition
			 period specified in section 412.533 of such title from cost-based payment to
			 the prospective payment system for LTCHs.
			(c)No application
			 of 25 percent patient threshold payment adjustment to freestanding
			 LTCHsThe Secretary shall not extend the 25 percent (or
			 applicable percentage) patient threshold payment adjustment under section
			 412.534 of title 42, Code of Federal Regulations, or any similar provision, to
			 freestanding LTCHs.
			
